DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment 03/02/2021 has been entered.
	The drawing objections are withdrawn in light of the amendments.
	The 35 USC 112(a) rejections of claims 1-3, 5-20, 22-24, 26-29, 31-49, and 41-46 are withdrawn in light of the amendments.
	The 35 USC 112(b) rejections of claims 1-3, 5-20, 22-24, 26-29, 31-39, and 41-46 are withdrawn in light of the amendments.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Quirk (Reg No. 60,676) on 03/09/2021.

The application has been amended as follows: 

Claim 1, Line 2 of Page 3 - - “comprising a mouth, the mouth being disposed at [a] depth in the at least one of the first lateral side.”  - - 



Claim 3, Line 1 - - “3. (Previously Presented) The work-piece platform as recited in claim [[2]] 1, wherein the at” - - 

Claim 5, Lines 2 and 3 - - “manifold is located on 

Claim 22, Lines 2 and 3 - - “least one liquid lubrication inlet has an inlet end and is tapered from the inlet end to [[a]] the discharge opening.” - - 

Claim 24, Lines 1 and 2 - - “24. (Currently Amended) The work-piece platform as recited in claim 1, 

Claim 28, Lines 1-3 - - “28. (Cancelled) 
	
(Cancelled) 

Claim 38, Line 8 - - “and 

Claim 38, Line 21 of Page 5 - - “one outlet comprising a mouth, the mouth being disposed at [a] depth in the at least one of the” - -  

Claim 38, lines 3-5 of page 6 - - “discharging liquid lubrication from the at least one liquid lubrication inlet 

Claim 41, lines 2 and 3, - - “discharging liquid lubrication through a plurality of liquid lubrication inlets 

Claim 46, Line 4 of Page 7 - - “bottom opposite the upper surface, a first lateral side, and 

Claim 46, Line 14 of Page 7 - - “outlet comprising a mouth, the mouth being disposed at [a] depth in the at least one of the first lateral” - - 

Reasons for Allowance
s 1-3, 5, 22-24, 27, 31-39, 41, and 46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s device is to a tile saw work table for introducing and controlling lubricant within the main channel 105, the lubricant comes into a manifold recess 113 at port 116 and flows into the main channel 105 at inlets 111.  The lubricant then moves downstream to outlets 601.  If the lubricant level exceeds the height of the mouth of outlet 601, then the lubricant flows out overflow outlets 601 and thus maintains the lubricant within the main channel 105 at a predetermined level (Figs. 9-11).  

    PNG
    media_image1.png
    303
    486
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    431
    332
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    283
    651
    media_image3.png
    Greyscale

	The prior art, with particular attention to the reference of Reidl (DE9211738), fails to anticipate or render obvious the claimed invention, particularly to the following claimed structures:

“the at least one liquid lubrication inlet being disposed at an angle having a directional component parallel to the main channel;” and
“at least one outlet comprising a mouth, the mouth being disposed at [a] depth in the at least one of the first lateral side or the second lateral side of the main channel that causes a predetermined level of the lubricant to remain in the main channel.”

To the first element, the prior art such as US-4,484,417 which shows angling of the nozzles would only make obvious directing the nozzles with the direction of the blade, which would be up and down in the main reference of Reidl as opposed to along the main channel (“an angle having a directional component parallel to the main channel”).  Applicant’s directing flow along the main channel is not the same as the prior art’s reason of directing flow with the direction of the blade.  
To the second element, the prior art fails to anticipate or render obvious outlets acting as overflows, the structure being associated with the outlets 601 of Applicant being spaced from the bottom to allow for lubricant but prevent too high of a level.  The prior art of Lee (US-2004/0031365) teaches where debris goes out of the main channel, but makes no mention of lubricant nor of making the outlets at higher height than the main channel to enable the result which a predetermined level of lubricant would remain in the main channel.  
	For these reasons, the prior art fails to anticipate or render obvious the claimed invention.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723